Citation Nr: 1607016	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of overpayment (or debt) of Post-9/11 GI Bill benefits in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees, to include whether the overpayment was properly created.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2000 to June 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran reduced the number of credit hours for which he was enrolled at a community college resulting in the creation of the overpayment of Post-9/11 GI Bill VA education benefits in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees.

2.  The Veteran did not commit fraud, misrepresentation, or bad faith in the creation of the debt.  

3.  The Veteran was significantly at fault in the creation of the debt, and VA was minimally at fault in the creation of the debt.

4.  A waiver of the debt would result in unjust enrichment by the Veteran. 

5.  Recovery of the debt, in the calculated amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees, would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of Post-9/11 GI Bill VA education benefits in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees was validly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 2014); 
38 C.F.R. § 3.665 (2015).

2.  The creation of the overpayment in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees did not involve fraud, misrepresentation, or bad faith on the part of the Veteran. 
38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).
 
3.  The criteria for waiver of recovery of the overpayment in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  In April 2013, the RO informed the Veteran that the reduction of credit hours for the term from January 14, 2013 to May 12, 2013 resulted in a debt in the amount of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees.  The RO also informed the Veteran that he must repay the debt. 

In May 2013, the Veteran requested a waiver of repayment of the benefits in the amount of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees.  In June 2013, the RO informed the Veteran that a waiver of the debt was denied.  An April 2014 statement of the case explained to the Veteran the bases for denial of the claim, and afforded the opportunity to present information and evidence in support of the appeal.

Waiver of Overpayment Legal Criteria

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  In other words, any indication that the appellant committed fraud, misrepresentation of a material fact, or bad faith/lack of good faith in connection with the receipt of VA benefits precludes the granting of a waiver of recovery of the overpayment.

The Court defines bad faith as, "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) describe bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with the intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  A lack of good faith is defined under VA law as, "the absence of an honest intention to abstain from taking unfair advantage of the holder and/or the government."  38 C.F.R. § 1.965(b)(3) (2015).

There shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a regional office Committee on Waivers and Compromises that collection would be against equity and good conscience.  38 C.F.R. § 1.962 (2015).  The standards of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor - where actions of the debtor contribute to the creation of the debt; 
(2) balancing of faults - weighing fault of the debtor against VA fault; (3) undue hardship - whether collection would deprive the debtor or his family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which these benefits were intended; (5) unjust enrichment - where failure to make restitution would result in an unfair gain to the debtor; and (6) changing position to one's detriment - where reliance on VA benefits results in the relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a); see generally Cullen v. Brown, 5 Vet. App. 
510 (1993).

Waiver of Overpayment Analysis

The Veteran seeks waiver of recovery of the overpayment of VA education benefits (i.e., Post-9/11 GI Bill benefits) in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees.  He contends that he initially registered for only three classes for the Spring 2013 term, dropped one of the classes before school started, and sent in the proper paperwork to his VA representative.  He further asserts that he did not check his bank account because of a busy schedule once school started, and, consequently, did not notice the amount being paid to him by VA.

After review of the record, the Board finds that the overpayment of Post-9/11 GI Bill VA education benefits in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees was properly created.  In September 2011, the RO advised the Veteran that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The RO explained that, based on the length of creditable active duty service, 90 percent of the benefits was payable under the Post-9/11 GI Bill program for training offered by an institution of higher learning.  

In January 2013, the RO advised the Veteran that Houston Community College System certified enrollment for 12 credit hours for the period from January 14, 2013 to May 12, 2013 (or the Spring 2013 term), with a cost of $909.60.  The RO wrote that tuition and fees payment had been made to the school on the Veteran's behalf.  The RO also advised the Veteran that he would receive a monthly housing allowance payable in the amount of $1471.50 for each full month of training during the period from January 14, 2013 to May 12, 2013.  The RO further advised the Veteran that he would not be paid for courses he did not attend or from which he withdrew.  Based on the enrollment information received from the school, VA sent a tuition/fees payment of $818.64 (i.e., 90 percent of $909.60) to the school on the Veteran's behalf, and paid a book/supplies payment of $450.00, as well as a housing allowance during the period from January 14, 2013 to May 12, 2013 totaling $5248.35 to the Veteran's checking account by direct deposit.  
 
In April 2013, the Houston Community College System reported an enrollment reduction for the Veteran from 12 credit hours to 6 credit hours effective from January 14, 2013 (i.e., for the certified period from January 14, 2013 to May 12, 2013).  A payment history record shows that $426.42 (i.e., 90 percent of $473.80) was paid for tuition for 6 credit hours, and books and supplies were paid in the amount of $225.00 for the certified enrollment period from January 14, 2013 to May 12, 2013.  In light of the foregoing, the Board concludes that the debt in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees were properly created.  

The Board next finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  In the June 2013 denial of the request for waiver of recovery of the overpayment in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees, the Committee found no evidence of fraud, misrepresentation, bad faith, or a lack of good faith in the creation of the debt at issue.  Because the initial information regarding enrollment for the Spring 2013 term was received from the school in January 2013, the Board finds that there were no actions by the Veteran that represented intentional behavior to obtain government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation, or bad faith in the creation of the overpayment for VA education benefits.  Thus, the major issue for consideration is whether recovery from the Veteran of this overpayment would be against the principles of equity and good conscience, utilizing the factors described at 38 C.F.R. § 1.965(a).

After review of the record, the Board finds that there is significant fault on the part of Veteran in creation of the debt.  In the January 2013 letter, the RO advised the Veteran that the Houston Community College System had certified enrollment for 12 credit hours for the period from January 14, 2013 to May 12, 2013, with a cost of $909.60.  The RO wrote that tuition and fees payment had been made to the school on the Veteran's behalf.  The RO also advised the Veteran that he would receive a monthly housing allowance payable in the amount of $1471.50 for each full month of training during the period from January 14, 2013 to May 12, 2013.  The RO further advised that the Veteran would not be paid for courses he did not attend or from which he withdrew.  Based on the enrollment information received from the school, VA sent a tuition/fees payment of $818.64 (i.e., 90 percent of $909.60) to the school on the Veteran's behalf, and paid a book/supplies payment of $450.00, as well as a housing allowance during the period from January 14, 2013 to May 12, 2013 totaling $5248.35 to the Veteran's checking account by direct deposit.  

In the February 2013 Notice of Disagreement, the Veteran wrote that he did not receive the January 2013 letter from VA notifying him that he would be receiving education benefits.   The Board notes that there is a presumption of regularity that the Secretary properly discharged his official duties by mailing a copy of the letter to the last known address of the Veteran.  Woods v. Gober, 14 Vet. App. 
214 (2000).  VA is only entitled to rely on the last known mailing address of a claimant absent notification of a change of address and absent evidence that any notice sent to the last known address has been returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  In this case, the January 2013 letter was sent to the last known mailing address for the Veteran and was not returned as undeliverable; therefore, it is presumed that the Veteran properly received the January 2013 letter advising him that the above payments had been made based on certification from the school of enrollment for 12 credit hours.  Thus, the Veteran either knew, or should have known, that a debt would be incurred as a result of a reduction in credit hours for the Spring 2013 term. 

The Board finds that the VA was minimally at fault in creation of the debt.  Post-9/11 GI Bill VA education benefits were paid based on information received from the school.  In this case, the payments for tuition/fees in the amount of $818.64, and for books/supplies in the amount of $450.00, were made based on information provided by the Houston Community College System that certified enrollment for 12 credit hours for the Spring 2013 term.  Also, based on the information provided by the school showing a rate of pursuit greater than 50 percent and at least one resident class, a monthly housing allowance was paid to the Veteran by direct deposit that totaled $5248.35 during the period from January 2013 to April 2013.  Although the April 2013 payment for the monthly housing allowance in the amount $1471.50 was made approximately two days after VA received notice from the school of a reduction in credit hours, it was reasonable that VA proceeded to process the payment given the short interval of time between receipt of the enrollment reduction notice from the school and payment of the housing allowance for April 2013, which was processed on a particular date every month.      

The Board finds that payment of the debt would not result in undue financial hardship to the Veteran.  According to the June 2013 VA Form 5655 (Financial Status Report), the Veteran had a total monthly net income in the amount of $3,071.38, and had monthly expenses in the amount of $2,065.00.  Because the Veteran's monthly net income less expenses amounts to $1,006.38, and the Veteran wrote that he could pay $50.00 on a monthly basis toward the debt, the evidence shows that the Veteran would not be deprived of the basic necessities as a result of repayment of the debt.  

The Board finds that the Veteran was unjustly enriched by receiving benefits to which he was not entitled.  Payment in the amounts of $392.22 for tuition and fees and $225.00 for books and supplies was made for classes in which the Veteran was not enrolled and did not attend.  Also, because the Veteran's rate of pursuit was not greater than 50 percent and he did not attend one resident class, he was not entitled to the housing allowance for the Spring 2013 term, which totaled $5248.35.   

The Board finds that recovery of the Veteran's VA educational benefits would not nullify the objective for which the benefits were intended.  The Veteran received the benefits for educational assistance for the Spring 2013 term at the Houston Community College System; however, because he reduced the credit hours (i.e., from 12 hours to 6 hours) for which he was enrolled, he necessarily did not use the money for that purpose.  The Veteran has not alleged, and the evidence does not show that the Veteran changed his position to his detriment due to receipt of the Post-9/11 GI Bill VA education benefits.  

After weighing all of the factors described at 38 C.F.R. § 1.965(a), the Board finds that the Veteran's payment of the debt would not be against equity and good conscience; therefore, the Veteran is not entitled to waiver of the debt in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, or $392.22 for tuition and fees.


ORDER

Waiver of the recovery of an overpayment of Post-9/11 GI Bill benefits in the amounts of $5248.35 for housing allowance, $225.00 for books and supplies, and $392.22 for tuition and fees is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


